UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4471


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEAVITT RODRIGUEZ, a/k/a Jose Luis Rosario Colon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cr-00748-CCB-1)


Submitted:   March 28, 2013                 Decided:   April 30, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Gene Berry, Bethesda, Maryland, for Appellant.     Leo
Joseph Wise, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leavitt Rodriguez was convicted by a jury of making a

false statement in a passport application, in violation of 18

U.S.C.    § 1542      (2006)    (counts   one    and   three),   and    aggravated

identity theft, in violation of 18 U.S.C. § 1028A (2006) (counts

two and four).         He was sentenced to a total term of 42 months’

imprisonment.         Rodriguez noted a timely appeal.                 Counsel has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), conceding that there are no meritorious issues for

appeal but questioning whether: (1) the evidence was sufficient

to    support   the    verdict;    (2)    Rodriguez     was   unconstitutionally

removed from the courtroom during his trial; (3) the district

court inappropriately referred to him as “Leavitt Rodriguez;”

and (4) counsel was ineffective.                Although advised of his right

to file a supplemental pro se brief, Rodriguez has not done so.

Finding no error, we affirm.

            The evidence presented at Rodriguez’s trial, viewed in

the light most favorable to the Government, see United States v.

Burgos, 94 F.3d 849, 854 (4th Cir. 1996) (en banc), established

that Rodriguez twice applied for a United States passport using

the    social   security       number   and   other    identifying     information

from Jason Anthony Bell, who died in 2009.                We find the evidence

sufficient to support convictions under both statutes.



                                          2
              Next,   counsel      asserts     that    Rodriguez      was   improperly

excluded from the courtroom.               The record reveals that Rodriguez

was twice removed from the courtroom following angry outbursts,

and after being duly warned of the consequences of his behavior.

The court may order the removal of a defendant “when the court

warns the defendant that it will remove the defendant from the

courtroom for disruptive behavior, but the defendant persists in

conduct that justifies removal from the courtroom.”                           Fed. R.

Crim. P. 43(c).         With respect to removal of a defendant, the

Supreme Court has stated: “[A] defendant can lose his right to

be present . . . if, after he had been warned by the judge that

he will be removed if he continues his disruptive behavior, he

nevertheless      insists     on    conducting        himself    in    a    manner   so

disorderly, disruptive, and disrespectful of the court that his

trial cannot be carried on with him in the courtroom.”                       Illinois

v.   Allen,    397    U.S.   337,    343     (1970).      We    conclude     that    the

district court acted within its discretion in removing Rodriguez

from the courtroom.

              Rodriguez      also     argues      that     the     district      court

improperly referred to him as “Leavitt Rodriguez,” even after he

filed a motion to be identified only as Jose Luis Rosario Colon.

According to the testimony of Rodriguez’s uncle and a Special

Agent   from    the    United   States       Department    of    State,      Rodriguez

assumed the name Jose Colon after arriving in the United States.

                                           3
However, as the district court noted at the beginning of the

trial, the only relevant issue is whether he was Jason Anthony

Bell, not whether his name was Rodriguez or Colon.                      The court

also    instructed     the   jury   accordingly.      We   find    no    prejudice

suffered by Rodriguez as a result of references to his legal

name in addition to his assumed name.

            Finally,     counsel    asserts    that   Rodriguez        was   denied

effective assistance of counsel.              In the absence of conclusive

evidence of ineffective assistance of counsel on the face of the

record, such claims are not cognizable on direct appeal.                     United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                     Because the

record    does   not   conclusively     establish     or   even    suggest     that

trial    counsel   rendered     ineffective     assistance,       we   decline   to

address this claim on direct appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Rodriguez’s conviction and sentence.                      This

court requires that counsel inform Rodriguez, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Rodriguez requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Rodriguez.

                                        4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5